06/15/2020
                                                                                   FILED
                                                                                      06/15/2020
                                                                                  Bowen  Greenwood
                                                                                     Case Number: DA 20-0247
                                                                                  CLERK OF THE SUPREME COURT

         IN THE SUPREME COURT OF THE STATE OF MONTANA                                  STATE OF MONTANA

                                                                                  Case Number: DA 20-0247




 ROBERT MAFFIT, and the
 MONTANA INDEPENDENT LIVING
 PROJECT,INC., a Montana Non-Profit
 Corporation,
                                             Case No. DA 20-0247
                    Plaintiffs/Appellants,
 v.                                          ORDER GRANTING
                                             APPELLANT'S UNOPPOSED
 The CITY OF HELENA, and JOHN                MOTION FOR EXTENSION OF
 DOES I-XXX,                                 TIME TO FILE OPENING BRIEF
                                             — FIRST REQUEST
                    Defendant/Appellee.


      Upon receipt of the Appellant's Unopposed Motion for Extension of Time to

File Opening Brief— First Request, and good cause shown, it is hereby ordered that

the Appellant's Motion is GRANTED. The opening brief of the Appellant shall be

due on or before August 7, 20 .
                                      0?0,.?C)



                                     SUPREME COURT JUSTICE




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          June 15 2020